Citation Nr: 0911819	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  05-10 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence was submitted to reopen a 
claim of entitlement to service connection for hearing loss, 
left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1984 to July 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In a statement submitted by the Veteran in January 2007, it 
appears that the Veteran is raising a claim for total 
disability based on individual unemployability (TDIU).  The 
Board refers this issue to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  In a June 1989 decision the RO denied a claim for service 
connection for hearing loss, left ear; the Veteran did not 
perfect a timely appeal, and that determination became final.

3.  Evidence added to the record since the June 1989 decision 
is either cumulative or redundant of the evidence of record 
or does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSION OF LAW

New and material evidence has not been received and a claim 
of entitlement to service connection for hearing loss, left 
ear, may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in July 2004.  That letter notified the Veteran 
of VA's responsibilities in obtaining information to assist 
the Veteran in completing his claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  Thus, the content of the notice letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  A review of the July 2004 VCAA notice 
shows the RO described what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations-New and Material Evidence

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

Factual Background and Analysis-New and Material Evidence 
Claim

In a June 1989 rating decision the RO denied entitlement to 
service connection for hearing loss, left ear.  It was noted, 
in essence, that the Veteran had a known hearing loss in his 
left ear at the time of his enlistment.  It was also observed 
that there was no aggravation shown of the hearing loss of 
the left ear.  The Veteran did not appeal this decision and 
it became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.104 (2008).

The evidence received since the June 1989 decision includes 
VA treatment records, VA examination reports, and statements 
from the Veteran.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the 
June 1989 decision is not new, and is either cumulative or 
redundant of the evidence of record or does not raise a 
reasonable possibility of substantiating the claim.  The 
evidence added to the record does not include competent 
evidence which demonstrates that the Veteran's pre-existing 
hearing loss, left ear, was aggravated while on active duty, 
which was the basis for the prior determination.

The newly submitted VA treatment records merely demonstrate 
that the Veteran currently suffers from hearing loss in his 
left ear.  Unfortunately, none of the treatment records 
provide evidence that the Veteran's pre-existing hearing loss 
in his left ear was aggravated during his active duty.  In 
fact, the October 2003 VA examination report specifically 
states that the Veteran's left ear hearing loss was not 
aggravated by military noise exposure.  The examiner 
supported the given opinion by noting that the Veteran's 1984 
and 1988 service audiograms had no significant differences.  
Thus, the VA treatment and examination records do not raise a 
reasonable possibility of substantiating the claim.

The Veteran's current statements that his pre-existing left 
ear hearing loss was aggravated by noise exposure during 
active duty merely repeat contentions that were previously 
considered in the June 1989 rating decision of the RO.  
Regrettably, none of the newly submitted statements from the 
Veteran provide new and material evidence beyond his own 
previously-considered contentions that his left ear hearing 
loss was aggravated while on active duty.  As mentioned 
previously, the Veteran did not appeal the June 1989 RO 
decision, and it became final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.104 (2008).

As the information provided in support of the application to 
reopen the claim does not include new and material evidence, 
the appeal must be denied.


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for hearing loss, left 
ear; the appeal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


